  8:20-cv-00305-RGK-PRSE Doc # 6 Filed: 08/12/20 Page 1 of 4 - Page ID # 61




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KENNETH W. VAWTER,

                      Plaintiff,                                8:20CV305

      vs.
                                                   MEMORANDUM AND ORDER
HOUSE OF REPRESENTATIVES,
OMAHA POLICE DEPARTMENT,
WATMART (FBI), ORACLE PARK,
and GREAT AMERICAN BALL PARK,

                      Defendants.


       Plaintiff Kenneth W. Vawter filed his pro se Com plaint on Ju ly 30, 2020
(filing 1) and has been granted leave to proceed in forma pauperis. The cou rt n ow
conducts an initial review of the Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. ' 1915(e)(2).

                           I. SUMMARY OF COMPLAINT

       Vawter filed his Complaint using the Pro Se 1 Form Com plaint for a Civil
Case and names the House of Representatives, Omaha Police Department Officer
Spenser Lewis, “Watmart (FBI),” “Oracle Park,” and “Great American Ball Park”
as Defendants. Vawter alleges the basis for federal question jurisdiction in this case
is “criminal trespassing 1st degree, attempted murder 1st degree, biological system
connection to I.S.S., computer generated existence, [and] federal contract killing
athletes (Kenny Vawter).” (Filing 1 at CM/ECF p. 3.)1 In the section titled
“Statement of Claim,” Vawter wrote “criminal trespassing 1st degree” and
“attachments.” (Id. at CM/ECF p. 4.) Attached to the Complaint are 46 pages
consisting of a random assortment of photocopied receipts, Vawter’s n onsensical

      1   Capitalization and punctuation corrected throughout this order.
   8:20-cv-00305-RGK-PRSE Doc # 6 Filed: 08/12/20 Page 2 of 4 - Page ID # 62




handwritten notes, documents appearing to relate to a tru st of wh ich Vawter is a
beneficiary, and a copy of a motion to amend (id. at CM/ECF pp. 7–12) from
another case filed by Vawter in this court. See Vawter v. FBI Scouting Bureau et
al., 20CV266 (Filing 6).

        However, among the attached documents is a copy of a Un iform Cit ation
and Complaint indicating that Defendant Officer Spenser Lewis cit ed Vawter for
“criminal trespass, first degree” on July 26, 2020 in Omaha, Nebraska with
instructions to appear in the Douglas County Court on August 25, 2020. (Filing 1
at CM/ECF p. 6.) This appears to be the basis for Vawter’s complaints about
“criminal trespassing 1st degree” for which he seeks $600,000,000.00 in damages.
(Id. at CM/ECF p. 4.)

               II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. The court must dismiss a com plaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defen dant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to Anudge[ ] t h eir
claims across the line from conceivable to plausible,@ or Atheir complaint m ust be
dismissed.@ Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (AA claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.@).

     AThe essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party >fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved. =@
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
                                           2
   8:20-cv-00305-RGK-PRSE Doc # 6 Filed: 08/12/20 Page 3 of 4 - Page ID # 63




(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, A[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.@ Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                                    III. DISCUSSION

      The court has carefully reviewed Vawter’s Complaint, keeping in mind t hat
complaints filed by pro se litigants are held to less stringent st andards t han t ho se
applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S.
519, 520 (1972). However, as set forth above, even pro se lit igants m ust com ply
with the Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 8
requires that every complaint contain “a short an d plain st atement of t h e claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state
enough to “‘give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting
Twombly, 550 U.S. at 555). Here, Vawter’s Complaint fails to m eet t his m inimal
pleading standard.

       The court declines to grant Vawter leave to amend his Complaint as his
primary claims appear to relate to an ongoing criminal proceeding in t he Douglas
County District Court. Thus, the court finds that abstention is appropriate under the
doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971). Younger directs t hat
federal courts must not interfere with, or intervene in, ongoing criminal
proceedings in state court. Absent extraordinary circumstances, t his court m ust
abstain from exercising jurisdiction over any civil action that challenges Vawter’s
ongoing criminal proceedings. See Hudson v. Campbell, 663 F.3d 985, 987 (8t h
Cir. 2011) (“The Younger abstention doctrine derives from notions of federalism
and comity. Younger itself held that, absent extraordinary circumstances, federal
courts should not enjoin pending state criminal prosecutions.”). Vawter’s


                                           3
  8:20-cv-00305-RGK-PRSE Doc # 6 Filed: 08/12/20 Page 4 of 4 - Page ID # 64




Complaint lacks even a hint of any such extraordinary circumstances and will
therefore be dismissed without prejudice.

     IT IS THEREFORE ORDERED that:

     1.    Plaintiff’s Complaint (filing 1) is dismissed without prejudice.

     2.    The court will enter judgment by a separate document.

     Dated this 12th day of August, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                       4
